     Case: 1:18-cv-07486 Document #: 18 Filed: 02/12/19 Page 1 of 1 PageID #:132

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Strike 3 Holdings, LLC
                                                   Plaintiff,
v.                                                              Case No.: 1:18−cv−07486
                                                                Honorable Thomas M.
                                                                Durkin
JOHN DOE subscriber assigned IP address
67.173.11.167
                                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 12, 2019:


        MINUTE entry before the Honorable Thomas M. Durkin: Pursuant to notice of
dismissal, this action is hereby dismissed with prejudice. The 3/14/2019 status date is
stricken. Civil case terminated. Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
